IN THE SUPREME COURT OF IOWA
                               No. 94 / 05–1691

                              Filed June 20, 2008


GERTRUDE K. GODFREY,

        Appellant,

vs.

STATE OF IOWA,

        Appellee.


        Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



        Appellant seeks reversal of district court’s dismissal of her claim

for lack of standing. AFFIRMED.



        Mark S. Soldat, West Des Moines, and Martin Ozga of Max Schott

& Associates, P.C., Des Moines, for appellant.


        Thomas J. Miller, Attorney General, Julie F. Pottorff, Deputy

Attorney General, and Grant K. Dugdale, Assistant Attorney General, for

appellee.



        Richard J. Sapp and John T. Clendenin of Nyemaster, Goode,

West,    Hansell     &   O’Brien,   P.C.,   Des Moines,   for   amicus   curiae,

Christopher J. Rants, as Speaker of the Iowa House of Representatives,

Eighty-First General Assembly.
                                      2

CADY, Justice.

        This appeal involves a claim by a litigant that the Iowa legislature

violated the single-subject rule of the Iowa Constitution in enacting a

comprehensive statute during a special extraordinary legislative session

in 2004.    The district court concluded the litigant had no standing to

assert the claim and dismissed the action without addressing the merits.

On appeal, we affirm the judgment of the district court.
        I. Background Facts and Proceedings.

        On September 7, 2004, the Iowa General Assembly met at the

State Capitol for a special one-day, extraordinary legislative session. See

Iowa Const. art. IV, § 11 (“[The governor] may, on extraordinary

occasions, convene the general assembly by proclamation, and shall

state to both houses, when assembled, the purpose for which they shall

have been convened.”).     The legislature promptly approved House File

2581, 80th G.A., 1st Extraordinary Sess., § 11, and the measure was

signed into law by Governor Thomas J. Vilsack. See 2004 Iowa Acts ch.

1001.

        The special session followed our decision in Rants v. Vilsack, 684
N.W.2d 193 (Iowa 2004).       In that case, we held the governor had no
authority under the constitution to line-item veto portions of a bill

passed by the legislature in 2003. Rants, 684 N.W.2d at 207–10. We

further held that the exercise of the power by the governor operated,

under our constitution, to veto the entirety of the bill.    Id. at 210–12.

The background of the bill (H.F. 692) was chronicled in our decision, and

the bill was widely considered to be an important governmental initiative

to stimulate and develop the state’s economy.         Id. at 197–98.    The

legislation was complex and lengthy, but generally created and funded

an Iowa values fund and included provisions for tax and regulatory
                                    3

reform. Id. The values fund was the focal point of the legislation. The

provisions vetoed by the governor mostly dealt with changes in the tax

code, products liability legislation, and workers’ compensation, as well as

various provisions the governor believed would disrupt the operation of

the Department of Economic Development and the governor’s office. Id.

      On August 27, 2004, two months after we declared the 2003 bill

never passed into law due to the exercise of the line-item veto, Governor
Vilsack issued a proclamation for an extraordinary session of the General

Assembly to address the Iowa Values Fund and matters relating to the

economic security of Iowa.     The governor outlined the items—to be

addressed at the special session—that he would sign into law.

Ultimately, a single bill was proposed through a compromise and the

efforts of the governor and the General Assembly. The bill covered nine

points or divisions:   (1) The Endow Iowa Grants Program; (2) statutes

governing supersedeas bonds; (3) workers’ compensation laws; (4) the

Iowa Consumer Credit Code; (5) the Loan and Credit Guarantee Program;

(6) interest earned on the Unemployment Compensation Reserve Fund;

(7) marketing strategies to expand and stimulate the state economy; (8)

accelerated bonus depreciation and expensing allowance for businesses;
and (9) re-creation of the Grow Iowa Values Board, the Economic

Development Marketing Board, and the Loan and Credit Guarantee

Advisory Board. 2004 Iowa Acts ch. 1001.

      A separate appropriation bill funded contracts under the special

legislation and approved the projects previously approved by the Iowa

Values Fund Board prior to the date House File 692 was declared

unconstitutional.
                                      4

        The title to the bill read:

        AN ACT concerning regulatory, taxation, and statutory
        requirements affecting individuals and business relating to
        economic development, workers’ compensation, financial
        services, unemployment compensation employer surcharges,
        income taxation bonus depreciation and expensing
        allowances, and civil action appeal bonds, and including
        effective date, applicability, and retroactive applicability
        provisions.

Id. The division of the bill dealing with workers’ compensation included a

provision that changed compensation benefits for successive injuries. Id.

§ 11.

        On October 4, 2003, Gertrude K. Godfrey filed a petition for

declaratory judgment and injunctive relief in district court against the

State. Godfrey is a resident of Sioux City and a taxpayer in this state.

She also received workers’ compensation benefits in the past based on

two prior work-related injuries. She sustained an injury to her knee in

2001 and an injury to her lower back in April 2004. Godfrey claimed

House File 2581 violated the single-subject rule of article III, section 29

of our state constitution. She asked the law be declared unenforceable.

        The district court denied injunctive relief and ultimately dismissed

her petition. It held Godfrey had no standing to bring the claim, and the

court refused to rule on the merits of her claim that the bill was

unconstitutional in violation of the single-subject rule.

        Godfrey filed a notice of appeal. On appeal, she claims she had

standing to bring the action based on her status as a citizen, taxpayer,

and a potential workers’ compensation claimant. She also asserts she

should be exempted from the general requirement of standing based on

the important public interest presented by her claim.          In addition,

Godfrey asks the merits of her claim be addressed on appeal.
                                            5

       II. Standard of Review.

       We review claims based on a violation of our state constitution

de novo. Kistler v. City of Perry, 719 N.W.2d 804, 805 (Iowa 2006). We

review a decision by the district court to dismiss a case based on the lack

of standing for errors at law. Birkhofer ex rel. Johannsen v. Birkhofer,

610 N.W.2d 844, 847 (Iowa 2000).

      III. Justiciability of a Claim the Legislature Violated the
Single-Subject Rule of the Iowa Constitution in Enacting a Statute.

       Courts have traditionally been cautious in exercising their

authority to decide disputes.           As a result, a variety of rules of self-

restraint have been developed over the years, one of which has surfaced

in this case. Generally, courts refuse to decide disputes presented in a

lawsuit when the party asserting an issue is not properly situated to seek

an adjudication. See Alons v. Iowa Dist. Ct., 698 N.W.2d 858, 864 (Iowa

2005). This doctrine is now called standing, although it began to develop

as a doctrinal rule long before a designation of its title.1                Today, the

doctrine not only serves to limit which persons may bring a lawsuit, but


       1Our   first case to use the word “standing” in the context of a challenge to the
right to sue was Iowa Life Insurance Co. v. Black Hawk County, 190 Iowa 777, 180 N.W.
721 (1921). In that case, we applied the rule that a party who seeks to challenge a
statute must show the statute infringed upon a personal right. Iowa Life Ins. Co., 190
Iowa at 782, 180 N.W. at 722–23. However, the word “standing” was actually used only
as a synonym for the “right” to sue, not as a doctrinal heading. Id. The substantive
rule was developed in earlier cases without using the word “standing.” See State v.
Nebraska Tel. Co., 127 Iowa 194, 197, 103 N.W. 120, 121 (1905) (expressing rule that a
party cannot challenge the constitutionality of a statute unless personal rights were
affected). Similarly, the doctrine of standing developed in federal courts prior to the
time it developed its doctrinal label. See William A. Fletcher, The Structure of Standing,
98 Yale L.J. 221, 225–26 (1988). One of the first cases to use the word “stand” in a
context of the right to sue was Mississippi & Missouri R.R. v. Ward, 67 U.S. (2 Black) 45,
491 (1862). In that case, the defendant argued the plaintiff did not “stand” in a position
to bring the lawsuit. As with federal law, the origins of our modern doctrine of standing
can be traced to the administrative law movement that surfaced in the last half of the
twentieth century, as well as the accompanying growth of public-interest litigation—
primarily geared at the enforcement of constitutional values—that began to sweep the
country. Fletcher, 98 Yale L.J. at 225–28.
                                          6

it has developed into a larger cultural doctrine, concerned with the “ ‘role

of the courts in a democratic society.’ ” Allen v. Wright, 468 U.S. 737,

750, 104 S. Ct. 3315, 3324, 82 L. Ed. 2d 556, 569 (1984) (quoting Worth

v. Seldin, 422 U.S. 490, 498, 95 S. Ct. 2197, 2205, 45 L. Ed. 2d 343, 354

(1975)).

      We have frequently described our test for standing by identifying

two elements.      A plaintiff “ ‘must (1) have a specific personal or legal
interest in the litigation and (2) be injuriously affected.’ ”         Alons, 698
N.W.2d at 864 (quoting Citizens for Responsible Choices v. City of

Shenandoah, 686 N.W.2d 470, 475 (Iowa 2004)).                    While these two

elements frame the essence of our standing doctrine, they were derived

from earlier cases involving challenges to administrative agency action

and do not fully capture the later development of our doctrine, especially

as to actions to enforce public constitutional values by private

individuals. See City of Des Moines v. PERB, 275 N.W.2d 753, 759 (Iowa

1979) (adopting the twofold test of standing derived from administrative

agency     cases   involving   statutes       modeled   after   the   Model   State

Administrative Procedure Act); John C. Reitz, Standing to Raise

Constitutional Issues, 50 Am. J. Comp. L. 437, 442–43 (2002). We have
frequently supplemented and elaborated on these elements by drawing

on the federal law on standing.               See Alons, 698 N.W.2d at 869

(recognizing federal authority on standing to be persuasive); Sanchez v.

State, 692 N.W.2d 812, 821 (Iowa 2005) (citing federal test for standing

with approval).    In fact, our doctrine on standing parallels the federal

doctrine, even though standing under federal law is fundamentally

derived from constitutional strictures not directly found in the Iowa

Constitution. See Alons, 698 N.W.2d at 867, 869 (recognizing the power

of federal courts to decide cases is restricted by the “cases” and
                                      7

“controversies” clause of article III).   Most all jurisdictions around the

country share prudential restrictions on judicial action based on policy

grounds that help explain a general, compatible approach to standing.

See Reitz, 50 Am. J. Comp. L. at 459–61 (recognizing “most states”

essentially follow the federal-standing doctrine, but also citing differences

in state and federal law). Thus, we return to our general two-prong test

of standing to consider how it has been more fully augmented by parallel
federal law, as well as our own cases, over the years.

      We have previously recognized our two elements of standing are

separate requirements.      Alons, 698 N.W.2d at 864 (“Having a legal

interest in the litigation and being injuriously affected are separate

requirements.”). However, we acknowledge these elements have much in

common and often are considered together.           The first element—the

plaintiff has a specific personal or legal interest—is aligned with the

general concept of standing that a party who advances a legal claim must

have a special interest in the challenged action, “as distinguished from a

general interest.” City of Des Moines, 275 N.W.2d at 759. The second

requirement—the plaintiff must be injuriously affected—means the

plaintiff must be “injured in fact.” United States v. Students Challenging
Regulatory Agency Procedures, 412 U.S. 669, 689 n.14, 93 S. Ct. 2405,

2417 n.14, 37 L. Ed. 2d 254, 270 n.14 (1973) (stating “injury in fact”

reflects the requirement under the administrative procedure act that the

person be “adversely affected,” and “it serves to distinguish a person with

a direct stake in the outcome of a litigation—even though small—from a

person with a mere interest in the problem”).            This requirement

recognizes the need for the litigant to show some “specific and

perceptible harm” from the challenged action, distinguished from those
                                     8

citizens who are outside the subject of the action but claim to be affected.

Id.

      This two-prong Iowa test parallels the landmark test established in

Association of Data Processing Service Organizations, Inc. v. Camp, 397
U.S. 150, 90 S. Ct. 827, 25 L. Ed. 2d 184 (1970). In that case, the Court

abandoned the traditional “legal interest” test for standing.          Data

Processing, 397 U.S. at 153, 90 S. Ct. at 830, 25 L. Ed. 2d at 188. This
restrictive test essentially required a litigant to satisfy standing by

showing some personal interference with a common-law, statutory, or

constitutional right. Id. In its place, the Court adopted a more expansive

twofold test for the complaining litigant to allege both an “injury in fact”

and that “the interest sought to be protected by the complainant to be

arguably within the zone of interests to be protected or regulated by the

statute or constitutional guarantee in question.” Id.

      Since Data Processing, the Supreme Court has mentioned the

“zone of interest” portion of the test infrequently, and has instead

developed an expansive body of law of standing under the injury-in-fact

component of the test. See Fletcher, 98 Yale L.J. at 257–58. The corpus

of law surrounding the injury-in-fact element has essentially identified
the various types of injuries that support standing under this criterion.

See F. Andrew Hessick, Standing, Injury in Fact, and Private Rights, 93

Cornell L. Rev. 275, 276–77, 290–99 (2008). Nevertheless, it is clear the

“zone of interest” element is not a continuation of the old “legal interest”

test for standing, and this element does not relate to the legal merits of

the claim.   Data Processing, 397 U.S. at 153, 90 S. Ct. at 830, 25
L. Ed. 2d at 188. If anything, the approach followed by the United States

Supreme Court reveals the injury-in-fact requirement is frequently

suitable to resolve most constitutional claims, while the zone-of-interest
                                          9

test continues to influence administrative agency claims. See Clarke v.

Sec. Indus. Ass’n, 479 U.S. 388, 400 n.16, 107 S. Ct. 750, 758 n.16, 93
L. Ed. 2d 757, 769 n.16 (1987) (observing “zone of interest” test is

infrequently used outside claims under the administrative procedure

act).

        Although we continue to spotlight both elements of the test when

presented with an issue of standing, we have slightly altered the first
requirement of our two-prong test to show a personal or legal interest to

better conform to the federal test.            Prior to Citizens for Responsible

Choices, the first element required the plaintiff to have a specific,

“personal, and legal interest.”          Hawkeye Bancorp. v. Iowa Coll. Aid

Comm’n,     360 N.W.2d 798,    801       (Iowa   1985)    (emphasis     added).

Consequently, we began to refer to claims by litigants to enforce public

interests   as    an   exception    to   the     “personal     and   legal   interest”

requirement. See Alons, 698 N.W.2d at 864–65. However, in Citizens for

Responsible Choices, we changed the conjunctive “and” to “or,” which

correctly revealed that the interest involved can either be personal or

legal. See id. at 863–64. This change aligned our test with the approach

taken in Data Processing that standing does not depend on the legal
merits of a claim. See Citizens for Responsible Choices, 686 N.W.2d at

475. Instead, the legal-interest component of the test remains a part of

our Iowa law on standing, but only as an alternative to the personal-

interest component of the test.

        A consequence of identifying alternative tests under our first

element of standing is that it is unnecessary for us to continue to

consider standing involving claims to enforce public rights as a “public

interest” exception to our former narrow rule (requiring that a litigant

must establish both a personal interest and a legal interest to establish
                                    10

standing). See Alons, 698 N.W.2d at 865–69. Instead, cases involving

actions by private persons to enforce public rights may be brought under

the personal-interest alternative to the first element. In other words, this

approach brings our rule into alignment with the approach taken by

federal courts and allows us to focus on the factual-injury element of

standing by considering the types of injuries a litigant must show to

satisfy the test. This approach has been especially significant in cases
involving actions to vindicate the public interest through challenges to

governmental action.     We no longer require the litigant to allege a

violation of a private right and do not require traditional damages to be

suffered. Instead, we require the litigant to allege some type of injury

different from the population in general. A good example of our approach

is found in Hurd v. Odgaard, 297 N.W.2d 355 (Iowa 1990).

      In Hurd, two lawyers who were users of the county courthouse

brought a mandamus action to compel the county to repair the

crumbling, decaying building. 297 N.W.2d at 356.        In addressing

standing, we flatly rejected the notion that monetary or traditional

damages were required to be shown by a private litigant to support

standing to enforce the public interest at stake. Id. at 357. Instead, we
found that the factual-injury component to support standing could be

derived from intangible, noneconomic interests. Id. at 358. While the

lawyers were identified as citizens and taxpayers with an interest in the

safety and maintenance of the building, their status as users of the

building is what actually gave rise to the identifiable injury to support

standing. Id. As citizens who use the courthouse “to pay taxes, obtain

licenses, record instruments, and attend court,” the lawyers had an

individual interest in the safety and conservation of the building that was

directly affected by the alleged inaction by the county.        Id.   Thus,
                                    11

litigants who share intangible interests “in common with all other

citizens” must also identify some individual connection with the affected

subject matter to satisfy the injury-in-fact requirement.       This injury

component, of course, captures more than economic loss and includes

conservational and other intangible interests.

       This same broad approach to the injury requirement can be

observed in cases involving claims by private litigants of illegal action by
government that theoretically results in marginally higher taxes to the

litigant or some similar tax burden. In Richards v. Iowa Department of

Revenue & Finance, 454 N.W.2d 573 (Iowa 1990), we held a taxpayer had

standing to challenge a decision to grant a property tax exemption to a

private, nonprofit community living center for the elderly because the

decision had the effect of placing a greater tax burden on the litigant.
454 N.W.2d at 576. Similarly, in Elview Construction Co. v. North Scott

Community School District, 373 N.W.2d 138 (Iowa 1985), we held an

individual taxpayer who lived in the school district had standing to

challenge the actions of a school district in awarding construction

contracts allegedly in violation of bidding procedures. 373 N.W.2d at

142.   Even though the bidding statutes exist to protect the public in
general, an individual injury to support standing is recognized to exist for

taxpayers who pay for the construction project. Id.

       On the other hand, our recent case of Alons illustrates that not all

intangible interests satisfy the injury-in-fact requirement. In that case,

we held that a general, abstract grievance concerning the authority of the

district court to terminate a civil union between two women was

insufficient to support standing in an action by married citizens,

taxpayers, a pastor and church, and state and federal legislators. Alons,
                                    12
698 N.W.2d at 870. The claimants only identified a general interest in

the issue, not an injury in fact.

      The United States Supreme Court has also drawn the line at

“abstract” claims.    In particular, the Court has consistently rejected

standing based on the general interest of a litigant in having government

act pursuant to the law. Allen, 468 U.S. at 754, 104 S. Ct. at 3326, 82
L. Ed. 2d at 571 (denying standing to bring a claim for an “ ‘abstract
injury in nonobservance of the Constitution’ ” (quoting Schlesinger v.

Reservists Comm. to Stop the War, 418 U.S. 208, 223 n.13, 94 S. Ct.
2925, 2933 n.13, 41 L. Ed. 2d 706, 720 n.13 (1974))).       Such claims

present only a generalized grievance because “ ‘all citizens [have an

interest] in constitutional governance.’ ” Whitmore v. Arkansas, 495 U.S.
149, 160, 110 S. Ct. 1717, 1725, 109 L. Ed. 2d 135, 148 (1990) (quoting

Schlesinger, 418 U.S. at 217, 94 S. Ct. at 2930, 41 L. Ed. 2d at 716)

(holding citizen had no standing to bring an Eighth Amendment

challenge to the execution of another person because the lawsuit only

alleged a general interest in government acting in compliance with the

Constitution). Likewise, psychological and mental injuries caused by the

failure of government to obey the Constitution do not support standing.
Valley Forge Christian Coll. v. Ams. United for Separation of Church &

State, Inc., 454 U.S. 464, 485–86, 102 S. Ct. 752, 765–66, 70 L. Ed. 2d
700, 718 (1982); see Bermudez v. TRC Holdings, Inc., 138 F.3d 1176,

1180 (7th Cir. 1998) (“If unease on observing wrongs perpetrated against

others were enough to support litigation, all doctrines of standing and

justiciability would be out the window.”). A specific invasion of a right

“must be suffered” by the litigant. Schlesinger, 418 U.S. at 224 n.14, 94
S. Ct. at 2394 n.14, 41 L. Ed. 2d at 721 n.14.
                                     13

      While both Iowa and federal case law on the application of

standing to public-interest litigation has largely focused on the type of

factual injury required to support standing, federal law has also

developed additional elements that are particularly applicable when the

“asserted injury arises from government’s allegedly unlawful regulation

(or lack of regulation) of someone else,” as opposed to cases in which the

“plaintiff is himself an object of the action (or foregone action) at issue.”
Lujan v. Defenders of Wildlife, 504 U.S. 555, 561–62, 112 S. Ct. 2130,

2137, 119 L. Ed. 2d 351, 364–65 (1992). Under such a circumstance,

the plaintiff must establish “a causal connection between the injury and

the conduct complained of” and that the injury is “ ‘likely,’ as opposed to

merely ‘speculative,’ to be ‘redressed by a favorable decision.’ ”     Id. at

561–62, 112 S. Ct. at 2136, 119 L. Ed. 2d at 364–65 (quoting Simon v. E.

Ky. Welfare Rights Org., 426 U.S. 26, 38, 41–42, 96 S. Ct. 1917, 1926, 48
L. Ed. 2d 450, 460 (1976)). These two additional considerations largely

relate to the prudential concerns we have recognized, and we too have

relied on them to resolve standing claims in the past. For example, in

Citizens for Responsible Choices, we were presented with an action by a

group of citizens who sought a declaration that a public-improvement
project was illegal because the bonds to finance the project were allegedly

issued in violation of the law. 686 N.W.2d at 472. The project included

the construction of a recreational lake and park on land owned or rented

by the citizens.   Id.   We held the citizens group had no standing to

challenge the action in the issuance of the revenue bonds because the

injury claimed came from the project itself, not the governmental action

in the issuance of the bonds. Id. at 475. To borrow from the federal

language, the injury was not “fairly traceable” to the challenged action.

Lujan, 504 U.S. at 560, 112 S. Ct. at 2136, 119 L. Ed. 2d at 364.
                                             14

      With this legal framework in mind, we turn to the arguments

raised by Godfrey to support standing. Godfrey first characterizes her

claim as one to seek redress for a personal injury based on the

substantive      workers’     compensation        provisions     contained      in   the

legislation claimed to have been enacted by the legislature in violation of

our constitution.        She claims these provisions will limit any future

amount of benefits she would recover in the event she sustains another
work-related injury in the future.            Thus, she presents herself as the

object of the legislative action. She claims this action caused a personal

injury and that the injury can be redressed by declaring the statute to be

unconstitutional.

      Godfrey acknowledges the impact and meaning of the statute at

issue is uncertain and that her claim of a future injury is based on her

own interpretation of the statute.2               She admits the courts must

      2The   statute, Iowa Code section 85.34, provides:
               7. Successive disabilities.
             a. An employer is fully liable for compensating all of an
      employee’s disability that arises out of and in the course of the
      employee’s employment with the employer. An employer is not liable for
      compensating an employee’s preexisting disability that arose out of and
      in the course of employment with a different employer or from causes
      unrelated to employment.
              b. If an injured employee has a preexisting disability that was
      caused by a prior injury arising out of and in the course of employment
      with the same employer, and the preexisting disability was compensable
      under the same paragraph of section 85.34, subsection 2, as the
      employee’s present injury, the employer is liable for the combined
      disability that is caused by the injuries, measured in relation to the
      employee’s condition immediately prior to the first injury. In this
      instance, the employer’s liability for the combined disability shall be
      considered to be already partially satisfied to the extent of the percentage
      of disability for which the employee was previously compensated by the
      employer.
              If, however, an employer is liable to an employee for a combined
      disability that is payable under section 85.34, subsection 2, paragraph
      “u”, and the employee has a preexisting disability that causes the
      employee’s earnings to be less at the time of the present injury than if
      the prior injury had not occurred, the employer’s liability for the
                                          15

ultimately interpret the meaning of the statute, and she makes no claim

of injury based on a denial of an opportunity to challenge the

interpretation of the statute in the future in the event she actually

suffers another work-related injury.           This circumstance can impact a

variety of factors, including the speculativeness of the injury now alleged.

      Nevertheless,      we    acknowledge        that    the    loss    of    workers’

compensation benefits by a litigant is the type of injury that would give
rise to standing. We also recognize that we have said, “[o]nly a likelihood

or possibility of injury need be shown” to support standing.                         Iowa

Bankers Ass’n v. Iowa Credit Union Dep’t, 335 N.W.2d 439, 445 (Iowa

1983).   Yet, the injury cannot be “conjectural” or “hypothetical,” but

must be “concrete” and “actual or imminent.” Alons, 698 N.W.2d at 867–

68.   In Iowa Bankers Ass’n, the injury alleged to support standing

involved the competitive interests of banks affected by agency rules that

were claimed to give a competitive advantage to credit unions. 335
N.W.2d at 444. The likelihood of injury was demonstrated by allegations

that some banks had actually lost business in the past as a result of the

agency rules. Id. Importantly, the prior loss of business supported the

likelihood of an imminent injury to support standing. Id. at 444–45.
      In this case, Godfrey claims a future injury based solely on her

status as a worker with a prior work-related injury covered by the



      combined disability shall be considered to be already partially satisfied to
      the extent of the percentage of disability for which the employee was
      previously compensated by the employer minus the percentage that the
      employee’s earnings are less at the time of the present injury than if the
      prior injury had not occurred.
             c. A successor employer shall be considered to be the same
      employer if the employee became part of the successor employer’s
      workforce through a merger, purchase, or other transaction that
      assumes the employee into the successor employer’s workforce without
      substantially changing the nature of the employee’s employment.
                                   16

workers’ compensation statute. Yet, this status does nothing to establish

the likelihood of an actual or immediate threat of another covered injury.

There is nothing to show that the future injury is not merely theoretical.

In fact, the injury asserted by Godfrey is the same type of future injury

that fell short of establishing standing in City of Los Angeles v. Lyons,

461 U.S. 95, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983). There, the Court

found a plaintiff who had been arrested by police and subjected to a life-
threatening choke hold that had been approved for use by police under a

department policy had no standing to seek an injunction to prohibit the

future use of the choke hold by police.     Lyons, 461 U.S. at 111, 103

S. Ct. at 1670, 75 L. Ed. 2d at 690. The Court found the plaintiff failed

to demonstrate any immediate or continuing injury based on the prior

injury. Id. As in Lyons, Godfrey’s claim of injury lacks any immediacy to

support standing to raise a constitutional claim. The important fact is

that Godfrey’s prior status as a worker who has suffered a prior work-

related injury does not make it any more likely that she will suffer

another injury in the future.

      Godfrey   next   asserts   standing   to   challenge   the   alleged

constitutional deficiency in the legislation as a citizen and a taxpayer.
Godfrey claims citizens are legally injured when the legislature passes a

statute in violation of the constitution. In the same way, she argues her

status as a taxpayer allows her to vindicate the public interest in seeing

that the laws are properly enacted without demonstrating any pecuniary

damage.

      While some legal challenges to governmental action can be

examined under theories of citizen and taxpayer standing, the litigant

must still demonstrate some personal injury connected with the alleged

unconstitutional act. A litigant cannot claim standing to challenge the
                                    17

actions of government based only on his status as a citizen. Alons, 698
N.W.2d at 865.       In Hurd, the citizen-taxpayer litigants at least

established they were users of the government resource allegedly subject

to damage by inaction of the county. 297 N.W.2d at 358.      The user

status of the litigants is what linked them to the affected building so as

to establish the necessary individual injury to support standing.         A

general interest shared by all citizens in making sure government acts
legally is normally insufficient to support standing without such a link.

See United States v. Richardson, 418 U.S. 166, 179–80, 94 S. Ct. 2940,

2948, 41 L. Ed. 2d 678, 689–90 (1974) (holding citizens lacked standing

to challenge statute when all citizens affected in the same way).

Similarly, a taxpayer acquires standing by showing some link between

higher taxes and the government action being challenged.          See, e.g.,

Elview Constr. Co., 373 N.W.2d at 142.

      While a citizen or taxpayer does not need to show pecuniary

damage, or some other traditional damage, some personal injury must be

demonstrated.    In this case, Godfrey claims nothing more than the

general vindication of the public interest in seeing that the legislature

acts in conformity with the constitution. This is an admirable interest,
but not one that is alone sufficient to establish the personal injury

required for standing.

      Godfrey next argues she has standing as a private litigant to assert

the rights of nonparty workers’ compensation claimants who are, in fact,

injured under the statute. She argues she is the only litigant in Iowa

who is able to assert a constitutional challenge to the statute because the

window of opportunity for other litigants to file a single-subject challenge

has passed.     See State v. Mabry, 460 N.W.2d 472, 475 (Iowa 1990)
                                     18

(holding no single-subject challenge to a statute may be brought after the

act is codified).

      Third-party standing normally requires a litigant to establish the

parties not before the court, who have a direct stake in the litigation, are

either unlikely or unable to assert their rights. Powers v. Ohio, 499 U.S.
400, 410, 111 S. Ct. 1364, 1370, 113 L. Ed. 2d 411, 425 (1991). Even if

we assume the expiration of the narrow window of time to assert a
single-subject challenge meets this test, standing to bring actions on

behalf of third parties still requires the litigant to establish a personal

injury or stake in the application of the challenged statute. Id. at 410–

11, 111 S. Ct. at 1370–71, 113 L. Ed. 2d at 425 (providing that to

establish third-party standing, litigant must have suffered an “injury in

fact” so as to give the litigant a sufficient concrete interest in the outcome

of the dispute); ICLU v. Critelli, 244 N.W.2d 564, 567 (Iowa 1976) (holding

Iowa Civil Liberties Union and lawyers lacked standing to maintain

action to challenge a supervisory order of the court pertaining to the trial

of criminal cases—only defendants in the criminal cases had standing).

This critical element is not eliminated in third-party standing cases and

has not been demonstrated in this case.
      Finally, Godfrey asks that we create an exception to our standing

doctrine that waives the requirement of standing in exceptional

circumstances involving issues of great public importance.           Godfrey

claims her case presents such an exceptional circumstance and that we

should decide the constitutional question presented based on the

fundamental necessity of ensuring that the executive and legislative

branches of government do not overstep their constitutional limitations

and suppress the liberties of the people.
                                    19

      While Iowa, like many states, essentially follows the federal

doctrine on standing, states generally have greater freedom to develop

exceptions or to otherwise modify the doctrine on public-policy grounds.

As a self-imposed rule of restraint we, like other states, are free to shape

the doctrine into a form that best meets the concerns and ideals of our

role in the overall operation of government. See Hawkeye Bancorp., 360
N.W.2d at 802.
      A number of states do permit litigants to raise issues of great

importance and interest to the public as a narrow exception to the

standing requirement.    See Sears v. Hull, 961 P.2d 1013, 1020 n.11

(Ariz. 1998) (citing additional jurisdictions); State ex rel. Ohio Acad. of

Trial Lawyers v. Sheward, 715 N.E.2d 1062 (Ohio 1999); Sloan v.

Wilkins, 608 S.E.2d 579 (S.C. 2005). At least one state has even applied

the exception to a challenge to a broad economic development statute

claimed to be enacted in violation of the single-subject requirement of the

state constitution. Sloan, 608 S.E.2d at 583.

      We believe our doctrine of standing in Iowa is not so rigid that an

exception to the injury requirement could not be recognized for citizens

who seek to resolve certain questions of great public importance and
interest in our system of government.        In fact, we have previously

expressed a willingness to recognize a public-policy exception at the time

our standing rule was viewed to require a legal injury.         Alons, 698
N.W.2d at 864–65; see Exira Cmty. Sch. Dist. v. State, 512 N.W.2d 787,

790 (Iowa 1994) (mentioning an argument based on the great public

importance exception to standing, but not considering it). Moreover, our

doctrine of self-imposed restraint was not created to keep us from

deciding critical public issues of the day, but was built upon a

foundation of prudential policies to promote the effective operation of our
                                     20

courts and to define the proper role of the courts within our democratic

society. Thus, an exception to standing that conforms to the underlying

rationale for the doctrine should be recognized. On the other hand, we

cannot allow standing to transform into a loose doctrine. A principled

approach is required. Accordingly, the question in this case is whether

the circumstances alleged by Godfrey are sufficient to support such an

exception.
      We begin our consideration of an exception to the standing

requirement cognizant of the policies that drive the standing rule. In a

broad sense, standing is deeply rooted in the separation-of-powers

doctrine and the concept that the branch of government with the

ultimate responsibility to decide the constitutionality of the actions of the

other two branches of government should only exercise that power

sparingly and in a manner that does not unnecessarily interfere with the

policy and executory functions of the two other properly elected branches

of government. See Allen, 468 U.S. at 750, 104 S. Ct. at 3324, 82 L. Ed.

at 569. While this policy of standing has no specific constitutional basis

in Iowa, as it does in federal law, it is compatible with the overall

constitutional framework in this state and properly reflects our role in
relationship to the other two coequal branches of government.           This

ultimate power to decide disputes between the other branches of

government and to determine the constitutionality of the acts of the other

branches of government does not exist as a form of judicial superiority,

but is a delicate and essential judicial responsibility found at the heart of

our superior form of government. We have the greatest respect for the

other two branches of government and exercise our power with the

greatest of caution.
                                     21

      Additionally,    standing   exists   to   ensure   litigants   are   true

adversaries, which theoretically allows the case to be presented to the

court in the most effective manner. See Baker v. Carr, 369 U.S. 186,

204, 82 S. Ct. 691, 703, 7 L. Ed. 2d 663, 678 (1962); Fletcher, 98 Yale

L.J. at 222.    Similarly, standing helps ensure that the people most

concerned with an issue are in fact the litigants of the issue. Fletcher,

98 Yale L.J. at 222.    Standing also ensures that a real, concrete case
exists to enable the court to feel, sense, and properly weigh the actual

consequences of its decision. Id. These policies drive our application of

standing and must be kept in the forefront as we consider circumstances

to support an exception or waiver of the standing requirement.

      We next examine the issue presented. The claim in this case is

that the legislature violated the single-subject rule of article III, section

29 in enacting House File 2586. The constitutional provision at issue

provides, in part:

             Every act shall embrace but one subject, and matters
      properly connected therewith; which shall be expressed in
      the title.

Iowa Const. art. III, § 29.   This single sentence contains two separate
provisions derived from independent historical bases.         Long v. Bd. of

Supervisors, 258 Iowa 1278, 1286, 142 N.W.2d 378, 383 (1966); see 1A

Norman J. Singer, Statutes and Statutory Construction § 17:1, at 5 (6th

ed. 2000) (“The prohibition against the inclusion of more than one

subject or object in the same act is invariably joined in the same

constitutional passage, often in the same sentence, with a requirement

that the subject or object be expressed in the title. They are, however,

separate and independent provisions, serving distinct constitutional
                                           22

purposes.”)     [hereinafter    Singer].        Each   provision    serves    distinct

constitutional purposes. Long, 258 Iowa at 1286, 142 N.W.2d at 383.

       The first provision is referred to as the single-subject requirement.

It exists to “facilitate concentration on the meaning and wisdom of

independent legislative proposals or provisions.”             Singer, at 5; Giles v.

State, 511 N.W.2d 622, 625 (Iowa 1994) (single-subject requirement

keeps legislators apprised of pending bills); Long, 258 Iowa at 1286, 142
N.W.2d at 383 (single-subject rule provides for an orderly legislative

process and allows the legislature to better grasp and more intelligently

discuss legislative proposals).       The requirement forces “each legislative

proposal to stand on its own merits by preventing the ‘logrolling’ practice

of procuring diverse and unrelated matters to be passed as one

‘omnibus’ ” due to “the consolidated votes of the advocates of each

separate measure, when no single measure could have been passed on

its own merits.”3 Singer, at 5; see Long, 258 Iowa at 1286, 142 N.W.2d

at 383.      Likewise, the single-subject rule “prevents the attachment of

undesirable ‘riders’ on bills certain to be passed because of their

popularity or desirability.”4 Singer, at 5–6; see Giles, 511 N.W.2d at 625

(explaining the single-subject rule discourages passage of unfair

       3
        Unlike most state constitutions, the United States Constitution does not
contain a single-subject rule. See Brent R. Appel, Item Veto Litigation in Iowa: Marking
the Boundaries Between Legislative and Executive Power, 41 Drake L. Rev. 1, 5 (1992).
Consequently, “logrolling” is most commonly associated with federal legislation, under
additional labels of “earmarks” and “pork barreling.” Evidence of this practice is
frequently exposed by public interest groups. See Stephanie Hauffer & Travis McDade,
Of Disunity and Logrolling: Ohio’s One-Subject Rule and the Very Evils it Was Designed
to Prevent, 51 Clev. St. L. Rev. 557, 558 n.11 (2004).
       4In    Giles, we indicated that another purpose of the single-subject rule was to
“alert[] citizens to matters under legislative consideration.” 511 N.W.2d at 625. This
reason, however, is more closely aligned with the rationale for the companion rule that
the subject of a bill must be expressed in its title and is not identified as a primary
reason for the single-subject rule in our earlier cases. See Long, 258 Iowa at 1286, 142
N.W.2d at 383. Instead, the single-subject rule is viewed to complement and assist the
title-requirement purpose of eradicating stealth legislation. Id.
                                     23

legislation on the coattails of more favorable proposals); Long, 258 Iowa

at 1286, 142 N.W.2d at 383.

      The second provision requires the subject of a bill to be expressed

in the title.    The primary purpose of this provision is to provide

reasonable notice of the purview of the act to the legislative members and

to the public.   Giles, 511 N.W.2d at 625; Singer, at 40–41.        The title

provides an easy “means for concerned parties to find out what a bill or
act is about without reading it in full.”     Singer, at 5.    The provision

ultimately serves to prevent surprise and fraud from being visited on the

legislature and the public. Long, 258 Iowa at 1286, 142 N.W.2d at 383.

Thus, the title requirement is directed more to the integrity of the

legislative process by preventing laws from being surreptitiously passed

with “provisions incongruous with the subject proclaimed in the title.”

Singer, at 50; see Long, 258 Iowa at 1286, 142 N.W.2d at 383 (title

provision primarily directed at legislative process).      It surfaced as a

constitutional requirement as a result of public demand derived from a

prevailing sense that bills giving substantial grants to private parties

were often “smuggled through the legislature under an innocent and

deceptive title.” Long, 258 Iowa at 1287, 142 N.W.2d at 383.
      Importantly, Godfrey does not challenge the title requirement of

article III, section 29. In fact, the title of House File 2581 is detailed and

comprehensive and identifies each provision of the bill. Instead, Godfrey

only challenges the single-subject requirement of article III, section 29 by

claiming the individual provisions of House File 2581 do not relate to the

same subject. Thus, Godfrey does not seek to vindicate any perpetration

of fraud or deceit on the legislature or the public that can occur by

infirmities in the title of a bill, but seeks to uphold the internal workings

of the legislative process that promotes and encourages legislators to
                                    24

understand and debate the merits of each separate subject. We believe

this limited challenge by Godfrey plays a significant role in deciding

whether or not to waive standing.

      While standing generally limits the exercise of our powers except

as to matters that are “strictly judicial in nature,” Raines v. Byrd, 521
U.S. 811, 819, 117 S. Ct. 2312, 2317, 138 L. Ed. 2d 849, 858 (1997), we

become especially hesitant to act when asked to resolve disputes that
require us to decide whether an act taken by one of the other branches of

government was unconstitutional. Id. at 819–20, 117 S. Ct. at 2317–18,
138 L. Ed. 2d at 858. Without an individual injury by the complainant

under such circumstances, we risk assuming “a position of authority”

over the acts of another branch of government. Lujan, 504 U.S. at 574,

112 S. Ct. at 2143, 119 L. Ed. 2d at 373. We must avoid such a result.

Thus, standing should be waived only when the issue is of utmost

importance and the constitutional protections are most needed.          We

therefore turn to consider if the claim raised by Godfrey is of great public

importance.

      The absence of an allegation or claim by Godfrey that implicates

fraud, surprise, personal and private gain, or other such evils
inconsistent with the democratic legislative process diminishes our need

to intervene to determine if the legislature has violated a constitutional

mandate. The claim by Godfrey only permits her to argue that some of

the provisions of House File 2581 may not have been passed as separate

bills if the provisions had not been grouped together into one bill.

Moreover, there is no allegation that the provisions were purposely

placed into one bill to engage in logrolling. In fact, House File 2581 was

a joint effort by the executive and legislative branches to reenact

legislation determined by the third branch of government to have failed
                                    25

in its prior enactment, and the General Assembly gathered for a special

extraordinary session with the understanding of the scope of the session

as outlined by the governor. These circumstances minimize our need to

interfere with the affairs of another branch of government.

      The absence of a claimed violation of the title requirement also

diminishes the importance of the constitutional issue presented. While

the subject and title requirement rules are separate constitutional
principles, they operate together to prevent greater harm than when the

single-subject requirement is the only violation claimed. While we strive

to protect people from all constitutional violations, we do not respond to

all violations the same, or even provide a remedy for every violation. See,

e.g., Kain v. State, 378 N.W.2d 900, 902–03 (Iowa 1985) (engaging in a

cost-benefit analysis of excluding evidence obtained in violation of state

and federal constitutions, and refusing to remedy the violation). In the

broad scheme of constitutional violations, the constitutional issue

presented in this case is not one of great public importance to support

the waiver of our standing rule.

      On the whole, we conclude Godfrey failed to present an issue of

great public importance that convinces us we should waive the
requirement of standing. This conclusion, of course, is not a statement

on the merits of the claim, but our determination that the particular

claim presented by a litigant without standing is not important enough to

require judicial intervention into the internal affairs of the legislative

branch of government. While the single-subject claim asserted in this

case presents legitimate concerns of public importance, these concerns

on balance do not trump the greater interest sought to be protected by

our doctrine of standing.
                                  26

     IV. Conclusion.

     We affirm the decision of the district court.   Godfrey failed to

establish standing to assert her claim, and we decline to waive the

standing requirement under the claim presented.

     AFFIRMED.

     All justices concur except Wiggins and Hecht, JJ., who dissent,

and Appel and Baker, JJ., who take no part.
                                         27


                                                  #94/05–1691, Godfrey v. State

WIGGINS, Justice (dissenting).

      I dissent.   Specifically, I believe we should waive our judicially
created standing doctrine in this case and allow Godfrey to challenge

House File 2581, 80th General Assembly, First Extraordinary Session,

section 11, as violative of the single-subject clause of article III, section

29 of the Iowa Constitution.

      Article III of the United States Constitution limits the judicial
power of the federal courts to the resolution of cases and controversies.

Hein v. Freedom From Religion Found., Inc., 551 U.S. _____, _____, 127
S. Ct. 2553, 2562, 168 L. Ed. 2d 424, 437 (2007). The federal standing

doctrine   enforces    article   III’s        case-or-controversy   requirement.

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342, 126 S. Ct. 1854,

1861, 164 L. Ed. 2d 589, 602 (2006). The Iowa Constitution does not

contain a case-or-controversy requirement. Hawkeye Bancorp. v. Iowa
College Aid Comm’n, 360 N.W.2d 798, 801–02 (Iowa 1985). Nevertheless,

this court has adopted a standing requirement that is similar to the

federal requirement. Alons v. Iowa Dist. Ct., 698 N.W.2d 858, 869 (Iowa

2005).

      The majority was correct when it found Godfrey does not have

standing, under our judicially created standing requirement, to bring this

action. The majority was also correct when it held we are free to waive

the judicially created standing requirement if we determine the

circumstances require us to do so. See Hawkeye Bancorp., 360 N.W.2d

at 802.    I disagree, however, with the majority’s analysis regarding

whether the great-public-importance doctrine requires us to waive the

standing requirement and allow Godfrey to maintain this action. I find
                                      28

the majority’s analysis, holding that the title clause of article III, section

29 of the Iowa Constitution trumps the single-subject clause, to be

neither principled nor workable.

         The majority’s analysis is unprincipled and unworkable because

the application of the great-public-importance doctrine by the majority is

dependent on whether one clause of article III, section 29 has more

importance than another clause. The reason our court requires a party
to have standing is to avoid issuing advisory opinions.           Alons, 698
N.W.2d at 864. The analysis of whether a person has standing to bring a

lawsuit must be made independent from the merits of the claim.

Otherwise, a court will issue an advisory opinion on the merits of a claim

in deciding the standing issue. This is exactly what the majority did in

this case. The analysis employed by the majority allowed it to decide a

violation of the single-subject clause of article III, section 29 is akin to

harmless error if there was not a violation of the article’s title clause, and

there was no fraud or deception in the enactment of the legislation. Had

the majority found standing, I assume it would use the same analysis to

defeat standing as it would use to defeat the claim on its merits. Thus,

the majority effectively issued an advisory opinion on the merits of the
claim.

         A principled and workable analysis to determine whether to apply

the doctrine of great public importance to waive standing first requires

us to establish under what circumstances the doctrine should apply.

The application of the doctrine should not be dependent on the merits of

a claim.

         This case appears to be the first opportunity for our court to grant

a waiver of standing based upon the doctrine of great public importance.

See Exira Cmty. Sch. Dist. v. State, 512 N.W.2d 787, 790 (Iowa 1994)
                                     29

(stating it is unnecessary for the court to consider the great-public-

importance doctrine because the general rules of standing apply). In an

earlier case involving an item veto, we came close to adopting the great-

public-importance doctrine. State ex rel. Turner v. Iowa State Highway

Comm’n, 186 N.W.2d 141, 148 (Iowa 1971). There we stated, “The issue

of interpretation of the item veto is an important matter and to dismiss

this action would not serve the interests of either intervenors or
defendants.”    Id.   However, in that case we appeared to say the

intervenors had standing because they were taxpayers. Id.

      Finally, in a recent item-veto case brought by state legislators

individually and in their capacity as state legislators, we found the

legislators had standing to maintain the action. Rants v. Vilsack, 684
N.W.2d 193, 198 (Iowa 2004). In Rants, we did not distinguish between

the legislators’ status as state officials or taxpayers when we decided the

standing issue. Id. In doing so, we cited the Turner decision. One could

argue by citing the Turner decision, we implicitly recognized the doctrine

of great public importance and waived the standing requirement for state

legislators to file an action contesting an item veto.

      Regardless of whether we previously recognized the doctrine of
great public importance, I agree with the majority that we can and

should be able to waive the standing requirement under the doctrine. I

contend the proper circumstances to apply the doctrine occur in the

exceptional case where a citizen claims a branch of government violated

a provision of the Iowa Constitution that presents a clear threat to the

essential nature of state government as guaranteed by the constitution.

See Sears v. Hull, 961 P.2d 1013, 1019 (Ariz. 1998) (holding the court

should only apply the doctrine narrowly and only under exceptional

circumstances); see also State ex rel. Coll v. Johnson, 990 P.2d 1277,
                                     30

1284 (N.M. 1999) (stating the doctrine has been applied in cases that

“generally involved clear threats to the essential nature of state

government     guaranteed     to   New    Mexico    citizens   under     their

[c]onstitution—a government in which the ‘three distinct departments,

. . . legislative, executive, and judicial,’ remain within the bounds of their

constitutional powers” (citation omitted)).

      The single-subject clause prevents logrolling, the practice whereby
the legislature joins two or more unconnected matters in one bill to

coerce legislators who support one of the matters into voting for the

entire bill so they can secure passage of the individual matter they favor.

Logrolling is not only inducive of fraud, it also makes it difficult to

ascertain whether the legislature would have passed either of the matters

had they been voted on separately.            State ex rel. Clark v. State

Canvassing Bd., 888 P.2d 458, 461 (N.M. 1995).

      The federal Constitution does not contain a single-subject clause.

However, the framers of the Iowa Constitution thought a single-subject

clause was important enough to include in both the 1846 constitution

and our present-day constitution. See Iowa Const. art. III, § 26 (repealed

1857); Iowa Const. art. III, § 29. The single-subject clause is an essential
constitutional restriction on the power of the legislature to enact laws.

To disallow a citizen legal redress to contest a law on the grounds that it

violates the single-subject clause is a clear threat to the essential nature

of the operation of the legislative branch of state government as

guaranteed by the constitution. The joinder of two or more unconnected

matters in a bill is no mere irregularity. The single-subject clause goes to

the heart of the legislative process mandated by the people of the State of

Iowa when they adopted our constitution. Therefore, I would apply the
doctrine of great public importance, waive the requirement of standing,
                                       31

and allow Godfrey’s challenge to proceed.        See Sloan v. Wilkins, 608
S.E.2d 579, 583 (S.C. 2005) (holding the doctrine of great public

importance allows a citizen to challenge a bill under the single-subject

clause of the South Carolina Constitution).

      Consequently, I would reverse the judgment of the district court

and remand the case for a trial on the merits.

      Hecht, J., joins this dissent.